                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

CURTIS A. LONG,

      Plaintiff,

v.                                                   Case No. 5:18cv72-TKW-HTC
DOCTOR S. HOSSEINI and NURSE
JONES,

      Defendants.
                                            /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 48) and Defendants’ objections (Doc. 51). Based on the my

de novo review of the issues raised in the objections, I agree with the magistrate

judge that Plaintiff has plausibly alleged that he has a serious medical need (by virtue

of the “severe pain” in his back, legs and knees that allegedly makes it difficult for

him to walk or stand on his feet for any length of time) to which Defendants were

deliberately indifferent (by allegedly not prescribing pain medication and refusing

for non-medical reasons to refer him to a specialist to determine the cause of the

pain). Accordingly, it is

      ORDERED that:
1.   The magistrate judge’s Report and Recommendation is adopted and

     incorporated by reference in this Order.

2.   Defendants’ motions to dismiss (Docs. 37, 38) are DENIED.

3.   The case is referred back to the magistrate judge for further

     proceedings.

     DONE and ORDERED this 21st day of January, 2020.

                         T. Kent Wetherell, II
                        T. KENT WETHERELL, II
                        UNITED STATES DISTRICT JUDGE




                                 2
